Pee Cuejam:.
This is an appeal from a conviction under the statute relating to the practice of medicine without a license, and the appeal will be dismissed, with costs, for the reasons stated in the per curiam of this court in State Board v. Roche, No. 402, of the present term. (See Advance Reports.)
If the appeal were not dismissed, the judgment would have to be affirmed, because wre consider that none of the point? made would be well taken if the matter were properly presented on certiorari.
The first point is that the court erred in refusing to dismiss the proceeding because cash bail was taken instead of a bond as provided by the statute. If there was any failure of jurisdiction over the person on this ground, it was cured by the defendant’s appearance in court requesting that a default judgment be opened and that he be let in to defend.
The next point is that a question to Doctor Crimmens as to whether it was a common practice for nurses to administer prophylaxis under doctor’s direction was erroneously excluded. This we deem to be irrelevant and immaterial, and properly excluded.
The last point is that a report from the state laboratory based on a culture of the patient’s throat, sent in by the defendant, was excluded. This was also irrelevant and immaterial.
For the reasons already given, the appeal will be dismissed!.